DETAILED ACTION
Applicant: CALDERWOOD, Mitchell
Assignee: N/A
Attorney: Gordon E. Gray III (Reg. No.: 42,602)
Filing: After-Final Amendment filed 22 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 11 is currently pending before the office, dependent claim 11 was previously indicated as allowable, and it has been amended into independent form while the other claims have been cancelled.

Response to Arguments
Persuasive Arguments – §103 Rejections
Applicant’s arguments, see Pages 4-5, filed 22 December 2021, with respect to claim rejections have been fully considered and are persuasive in that the previously rejected claims have been cancelled, and the §103 rejections are rendered moot.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the closest prior art references are:
Manley – which discloses a radiological sensor holder (Manley: Fig. 16 sensor holder 316) including a sensor holder (316) a barrier sheath (115,215), and wherein the sensor holder includes a bitewing (¶34 bite plate 165 . . . bitewing; ¶¶64-65 positioning accessory 165, 360).  However, Manley fails to disclose a barrier sheath with an elastomer latex material, it fails to disclose the sensor holder having a sleeve, and it fails to disclose the barrier sheath comprises elastomer latex material welded to the sensor holder.

    PNG
    media_image1.png
    563
    794
    media_image1.png
    Greyscale

Schmitz – which discloses a sensor holder (10) including a sleeve (20) with a base (40), and a bitewing (10) integrally formed with and perpendicular to the sleeve (20) and attached to a spine (30).  However, Schmitz fails to disclose a barrier sheath, it fails to disclose the barrier sheath comprises elastomer latex material, and it fails to disclose the barrier sheath comprises elastomer latex material welded to the sensor holder.

    PNG
    media_image2.png
    386
    413
    media_image2.png
    Greyscale

Brooks (US Pat. 5,001,738) – which discloses an X-ray film (11) holder including a bite tab (12) that is attached using adhesive on the back surface (Fig. 2 back surface 21; C.3:L.37-41).  However, Brooks fails to disclose a barrier sheath, it fails to disclose the sensor holder having a sleeve including a base and two sides, and it fails to disclose the barrier sheath comprises elastomer latex material welded to the sensor holder.

    PNG
    media_image3.png
    291
    632
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiological sensor holder including a sensor holder (30) at least partly contained within a barrier sheath (20) having a closed end (27) and an open end (25), the barrier sheath includes elastomer latex material and the sensor holder comprises a polymer-based material, the sensor holder having a sleeve with a base and two sides, an opposing face, and a bitewing (35) integrally formed with and perpendicular to the sleeve, wherein the barrier sheath includes elastomer latex material welded to the sensor holder, in combination with the other claimed elements. 

    PNG
    media_image4.png
    278
    638
    media_image4.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884